Name: Commission Regulation (EEC) No 2538/89 of 21 August 1989 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/22 Official Journal of the European Communities 22. 8 . 89 COMMISSION REGULATION (EEC) No 2538/89 of 21 August 1989 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands) reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Spain (except the Canary Islands) can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion, the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constitued at 31 December 1985, must be those which were applicable before accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2213/89 (3), as last amended by Regulation (EEC) No 2502/89 (4), introduced a countervailing charge on fresh lemons origi ­ nating in Spain (except the Canary Islands); Whereas the present trend of prices for products origin ­ ating in Spain (except the Canary Islands) on the repre ­ sentative markets referred to in Commission Regulation (EEC) No 211 8/74 as last amended by Regulation (EEC) No 381 1 /85 (*), recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2213/89 is hereby repealed. Article 2 This Regulation shall enter into force on 22 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 118, 29. 4. 1989, p. 12. 0 OJ No L 209, 21 . 7. 1989, p. 51 . (&lt;) OJ No L 240, 17. 8 . 1989, p. 22. (4 OJ No L 220, 10. 8. 1974, p. 20. ( «) OJ No L 368, 31 . 12. 1985, p. 1 .